                                                            Case 5:17-cv-02514-JGB-SHK Document 300-1 Filed 08/21/20 Page 1 of 5 Page ID
                                                                                             #:6251



                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                         UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                    Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on           Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17                                               DECLARATION OF ALICIA Y.
                                                                                   Plaintiff,               HOU IN SUPPORT OF
                                                           18                                               DEFENDANT THE GEO GROUP,
                                                                         vs.                                INC.'S EX PARTE APPLICATION
                                                           19                                               TO EXTEND EXPERT REBUTTAL
                                                                THE GEO GROUP, INC.,                        DEADLINE, DISCOVERY CUTOFF,
                                                           20                                               DEADLINE TO FILE SUMMARY
                                                                                   Defendant.               JUDGMENT MOTIONS, AND NON-
                                                           21                                               DISCOVERY MOTION CUTOFF
                                                           22   THE GEO GROUP, INC.,                        TAC Filed:         September 16, 2019
                                                                                                            SAC Filed:         December 24, 2018
                                                           23                      Counter-Claimant,        FAC Filed:         July 6, 2018
                                                                         vs.                                Complaint Filed:   December 19, 2017
                                                           24                                               Trial Date:        February 2, 2021
                                                           25   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           26   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           27
                                                                                   Counter-Defendant.
                                                           28
                                                                54324559;1                              1                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                       EXTEND DISCOVERY CUT-OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300-1 Filed 08/21/20 Page 2 of 5 Page ID
                                                                                             #:6252



                                                            1                           DECLARATION OF ALICIA Y. HOU
                                                            2            I, ALICIA Y. HOU, declare as follows:
                                                            3            1.    I am over 18 years of age and have personal knowledge of the facts and
                                                            4   circumstances set forth in this declaration, and if called upon to do so, I could and
                                                            5   would competently testify thereto.
                                                            6            2.    I am an attorney licensed to practice law in the State of California. I am
                                                            7   an attorney with the law firm Akerman, LLP, attorneys of record for Defendant The
                                                            8   GEO Group, Inc. (GEO) in this action.
                                                            9            3.    This declaration is made in support of GEO's Ex Parte Application to
                                                           10   Extend Expert Rebuttal Deadline, Discovery Cutoff, Deadline to File Summary
                                                           11   Judgment Motions, and Non-Discovery Motion Cutoff.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            Document Production
                LOS ANGELES, CALIFORNIA 90071




                                                           13            4.    There are tens of thousands of documents that need to be reviewed and if
AKERMAN LLP




                                                           14   responsive, produced in response to the numerous discovery requests Plaintiffs have
                                                           15   propounded. Specifically, Plaintiffs' discovery search terms have fielded over 32,000
                                                           16   potentially responsive documents.
                                                           17            Written Discovery
                                                           18            5.    On July 15, 2020 Plaintiff Campos served thirteen interrogatories and
                                                           19   fifty four requests for admission.
                                                           20            6.    On August 3, 2020, Plaintiff Mancia served four interrogatories and
                                                           21   thirteen requests for admissions.      The deadline to respond to these requests is
                                                           22   September 2, 2020.
                                                           23            7.    Also on August 3 and 4, 2020, Plaintiffs collectively served their third
                                                           24   and fourth sets of requests for production of documents (totaling twelve additional
                                                           25   requests for production of documents). Request No. 39 seeks all documents produced
                                                           26   by GEO in two other pending class actions, including Menocal v. The GEO Group,
                                                           27   which GEO has been litigating for six years and in which discovery closed on August
                                                           28
                                                                54324559;1                                1                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                       EXTEND DISCOVERY CUT-OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300-1 Filed 08/21/20 Page 3 of 5 Page ID
                                                                                             #:6253



                                                            1   14, 2020. The deadline to respond to these requests is September 2 and 3, 2020.
                                                            2   Attached hereto and incorporated herein as Composite Exhibit 1 is a true and correct
                                                            3   copy of Plaintiffs' Third and Fourth Sets of Requests for Production of Documents.
                                                            4            8.      Many of Plaintiffs' requests in the third and fourth sets of requests for
                                                            5   production seek documents that are maintained at twelve of GEO’s facilities which
                                                            6   will require GEO's counsel to coordinate with each facility to obtain the records,
                                                            7   which efforts are exacerbated given the COVID-19 pandemic.
                                                            8            9.      Plaintiffs still need to respond to GEO's Request for Production of
                                                            9   Documents, with responses due on August 31, 2020.
                                                           10            Expert Discovery
                                                           11            10.     Plaintiffs disclosed three separate experts on August 17, 2020. GEO
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   disclosed on expert on August 17, 2020.                         At a minimum, there are four expert
                LOS ANGELES, CALIFORNIA 90071




                                                           13   depositions outstanding.
AKERMAN LLP




                                                           14            Depositions
                                                           15            11.     Without accounting for expert depositions, there are also 6 other
                                                           16   depositions outstanding. The parties have scheduled a continued 30(b)(6) deposition
                                                           17   for September 3, 2020. Plaintiffs have noticed two additional depositions of fact
                                                           18   witnesses and two third parties. One of these depositions was noticed the day of this
                                                           19   filing, August 21, 2020, without any conferral as to GEO or the witness’s availability.
                                                           20            12.     On August 7, 2020, Plaintiffs served amended initial disclosures listing
                                                           21   additional witnesses GEO may seek to depose.
                                                           22            Discovery Motions and Hearings
                                                           23            13.     Additionally, currently, Magistrate Kewalramani has ordered the parties
                                                           24   to be in “substantial compliance” with their discovery obligations by September 7,
                                                           25   2020 – a week before the discovery cutoff.1
                                                           26
                                                           27
                                                                1
                                                                 It is GEO's understanding that GEO's "substantial compliance" obligations deal solely with the First and Second Sets of
                                                           28   Production.
                                                                54324559;1                                              2                                CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                    DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                         EXTEND DISCOVERY CUT-OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300-1 Filed 08/21/20 Page 4 of 5 Page ID
                                                                                             #:6254



                                                            1            14.   Between July 23, 2020 and August 20, 2020, Plaintiffs have presented no
                                                            2   less than 19 discrete discovery issues—many of which were revivals of resolved
                                                            3   disputes—to GEO’s counsel demanding immediate attention otherwise they would
                                                            4   bring the issue before Magistrate Judge Kewalramani.              Attached hereto and
                                                            5   incorporated herein as Composite Exhibit 2 are true and correct copies of select e-
                                                            6   mails between Plaintiffs' counsel and GEO's counsel in support of same.
                                                            7            15.   Additional discovery conference or conferral results in continual changes
                                                            8   to the scope of GEO’s production obligations.
                                                            9            16.   The Parties did not reach final resolution of key discovery disputes until
                                                           10   earlier this month. Attached hereto and incorporated herein as Exhibit 3 is a true and
                                                           11   correct copy of my August 6, 2020 e-mail to Plaintiffs' counsel confirming resolution
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   of when production could begin on key RFPs.
                LOS ANGELES, CALIFORNIA 90071




                                                           13            17.   On Tuesday, August 18, 2020, Plaintiffs' counsel wrote to Magistrate
AKERMAN LLP




                                                           14   Judge Kewlaramani that they are concerned that given the short timeline, they are
                                                           15   going to be unable to review all documents produced after the September 7, 2020
                                                           16   substantial compliance deadline with sufficient time to identify deficiencies therein,
                                                           17   initial conferrals required under the local rules, and comply with the current deadline
                                                           18   for discovery deadlines. Attached hereto and incorporated herein as Exhibit 4 is a
                                                           19   true and correct copy of Plaintiffs' counsel's August 18 e-mail to Magistrate
                                                           20   Kewalramani.
                                                           21            18.   On August 20, 2020, Plaintiffs appeared before Magistrate Kewalramani
                                                           22   to resolve a discovery dispute concerning the third party deposition of the individual
                                                           23   Jessie Flores during which Plaintiffs raised for the first time new allegations and legal
                                                           24   claims.
                                                           25   B.       Plaintiffs’ Refusal to Agree to a Reasonable Extension
                                                           26            19.   On or about July 27, 2020 and July 31, 2020 during the conferral calls on
                                                           27   Plaintiffs’ Motion to Approve Class Notice Plan, GEO’s counsel raised the issue of
                                                           28
                                                                54324559;1                                3                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                       EXTEND DISCOVERY CUT-OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300-1 Filed 08/21/20 Page 5 of 5 Page ID
                                                                                             #:6255



                                                            1   Plaintiffs’ late filing and proposed the parties stipulate to a trial continuance.
                                                            2   Plaintiffs’ counsel Mallory Biblo advised they were not interested in continuing any
                                                            3   dates.
                                                            4            20.   On August 14, 2020, during a discovery hearing before Magistrate
                                                            5   Kewalramani, Plaintiffs again expressed firmly they were not interested in a
                                                            6   continuance of any dates.
                                                            7            21.   On August 21, 2020, when conferring with counsel about continuing the
                                                            8   dates that are subject of this application so as to obviate the need for this ex parte
                                                            9   application, Plaintiffs’ counsel again refused to an extension of dates. Attached hereto
                                                           10   and incorporated herein as Exhibit 5 is a true and correct copy of the August 21 e-
                                                           11   mail I received from Plaintiffs' counsel.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            I declare under the penalty of perjury under the laws of the United States of
                LOS ANGELES, CALIFORNIA 90071




                                                           13   America and the State of California that the foregoing is true and correct.
AKERMAN LLP




                                                           14            Executed on August 21, 2020 at Los Angeles, California.
                                                           15
                                                                                                                /s/ Alicia Y. Hou
                                                           16                                                   Alicia Y. Hou
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                54324559;1                                  4                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S EX PARTE APPLICATION TO
                                                                                       EXTEND DISCOVERY CUT-OFF DEADLINE
